DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan (CN 203001987 U).
	With respect to Claim 1, Guan teaches a protective case (See exploded view of Figure 1 provided below, #100) for a stethoscope (33), comprising: a first housing (1) comprising : a first cavity portion (101) having a first opening (102); and a first engaging portion (103) connected to the first opening (102); and a second housing (2) comprising: a second cavity portion (104) having a second opening (105); a second engaging portion (106) connected to the second opening (105) and detachably engaged (when case #100 is closed) with the first engaging portion (103) such that the first cavity portion (101) and the second cavity portion (104) form an accommodating space therebetween; and a bump (could be either of elements #107) connected to the second cavity portion (2) and protruding toward the second opening (105).  


    PNG
    media_image1.png
    513
    621
    media_image1.png
    Greyscale


	With respect to Claim 2, Guan teaches wherein one of the first engaging portion (103) and the second engaging portion (106) has a protrusion (4), another of the first engaging portion (103) and the second engaging portion (106) has a slot (5) configured to be detachably engaged with the protrusion (4).  
	With respect to Claim 3, Guan teaches wherein the first housing (1) further comprises a first connecting portion (108) connected to the first engaging portion (103), the second housing (2) further comprises a second connecting portion (109) connected to the second engaging portion (106) and the first connecting portion (108), and the first 13connecting portion (108) and the second connecting portion (109) form a junction therebetween.  The Examiner notes that the first and second connecting portions #108/109 appears to be a typical hinge member typically found on briefcase, doors and in many other applications, which includes a connecting portion from each of the bodies that are to be hinged together.
	With respect to Claim 4, Guan teaches wherein the bump (107) comprises a third cavity portion (110) having a third opening (111), and the second opening (105) and the third opening (111) are respectively located at opposite sides of the second housing (2).  
	With respect to Claim 8, Guan teaches wherein the first housing (1) further includes a first buckle portion (could be #5 or #112) located at an edge of the first engaging portion (103), the second housing further (2) includes a second buckle portion (could be #4 or #113) located at an edge of the second engaging portion (106), and the first buckle portion (5/112) is detachably buckled with the second buckle portion (4/113).
Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 2882624 Y).
	With respect to Claim 1, Zhang teaches a protective case (See exploded view of Figure 1 provided below, #100) for a stethoscope (see title/abstract), comprising: a first housing (1) comprising : a first cavity portion (101) having a first opening (102); and a first engaging portion (103) connected to the first opening (102); and a second housing (3) comprising: a second cavity portion (104) having a second opening (105); a second engaging portion (106) connected to the second opening (105) and detachably engaged (when case #100 is closed) with the first engaging portion (103) such that the first cavity portion (101) and the second cavity portion (104) form an accommodating space therebetween; and a bump (8) connected to the second cavity portion (3) and protruding toward the second opening (105). 


    PNG
    media_image2.png
    459
    480
    media_image2.png
    Greyscale


	With respect to Claim 3, Zhang teaches wherein the first housing (1) further comprises a first connecting portion (108) connected to the first engaging portion (103), the second housing (2) further comprises a second connecting portion (109) connected to the second engaging portion (106) and the first connecting portion (108), and the first 13connecting portion (108) and the second connecting portion (109) form a junction therebetween.   
	With respect to Claim 5, Zhang teaches wherein the first housing (1) further comprises a notch (2) located at an edge of the first opening (102), and the notch (2) extends from an inner wall of the first cavity portion (101) to an outer edge of the first engaging portion (103).  
	With respect to Claim 6, Zhang teaches wherein the second housing (3) further comprises a notch (6) located at an edge of the second opening (105), and the notch (6) extends from an inner wall of the second cavity portion (104) to an outer edge of the second engaging portion (106).  
	With respect to Claim 7, Zhang teaches wherein each of the first cavity portion (101) and the second cavity portion (104) has an annular edge.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to protective cases are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837